TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00662-CV



             In re Rolando Pablos, Secretary of State for the State of Texas, and
          Keith Ingram, Director, Texas Elections Division of the Secretary of State


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relators filed a petition for writ of mandamus and an emergency motion for

temporary relief. See Tex. R. App. P. 52.1, 52.10(a). We granted the emergency motion

and temporarily stayed all proceedings in the underlying case, including the temporary-injunction

hearing set for October 16, 2017. See id. R. 52.10(b). The real parties in interest, League of Women

Voters of Texas, Texas State Conference of the National Association for the Advancement of

Colored People, and Ruthann Geer, have filed a response to the emergency motion in which they

request that the Court extend the district court’s October 3, 2017 temporary restraining order as long

as necessary to preserve the status quo. The Court grants the request and orders that the district

court’s temporary restraining order is extended until further order of this Court. See id.

               It is so ordered October 13, 2017.



Before Justices Puryear, Field, and Bourland